PER CURIAM.
Affirmed. See Curbelo v. Ullman, 571 So.2d 443, 444 (Fla. 1990) (observing: “As correctly noted by the Fourth District Court of Appeal in Fiber Crete Homes, Inc., v. Division of Administration, 315 So.2d 492, 493 (Fla. 4th DCA 1975), ‘rule 1.540 was intended to provide relief from judgments, degrees or orders under a limited set of circumstances.’ This rule was not ‘intended to serve as a substitute for the new trial mechanism prescribed by Rule 1.530 nor as a substitute for appellate review of judicial error.’ ”) See also Havanatur, S.A., v. 747 Travel Agency, Inc., 463 So.2d 404, 405 (Fla. 3d DCA 1985) (holding that “‘the general rule—universally— is that intervention may not be allowed after final judgment,’ save ‘in the interests of justice’ ”) (quoting Dickinson v. Segal, 219 So.2d 435, 436-37 (Fla. 1969)).